              Case 20-11595-amc                       Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32                                              Desc
                                                             Exhibit A Page 1 of 14


                Asaf Zeeve Erlich                                                                            Orly Zeewy
      Michal Monselise




                                               1405 GREYWALL LN WYNNEWOOD ,
                                                                                                                                 19096
                             Lower Merion                                                                                         MONTGOMERY
                                LOWER MERION
                     40-00-21696-008




                              Berkshire Hathaway Fox Roach realtors                                               Devorah Selber

                                                                                                               183333

                                                                                                              (610)212-2725
                          (610)649-4500                                                                devorah.selber@faxroach.com

                                                                                               X
      X




                              Keller Williams Realty Devon-Wayne                                                   Thomas Lowy
                                                                                                                   Thomas Lowy
                                                                                                               RS280595
                            744 W Lancaster AVE STE 125, Wayne, PA                                             (610)909-3432
                            19087
                          (610)647-8300                                                                tom@tomlowy.com

                                                                                               X
      X




BHHS - Fox & Roach REALTORS - Haverford Home Marketing Center, 338 West Lancaster Ave Haverford PA 19041         (610)649-4500       (610)649-5020          1405 Greywall
Devorah Selber
Case 20-11595-amc         Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                                 Exhibit A Page 2 of 14
                                  May 26, 2020


               325,000.00
  Three Hundred Twenty-Five Thousand

                         2
                                                                                               1,000.00
                             10                                                               15,250.00




                                             July 15, 2020




                                                                              1405 Greywall
Case 20-11595-amc            Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                                    Exhibit A Page 3 of 14


                                                R6




                                                                                      Washer/Dryer/ref
    rigerator 210 Home Warrenty




X




                                                                                 1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 4 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 5 of 14




  X


      X




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 6 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 7 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 8 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 9 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                          Exhibit A Page 10 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                          Exhibit A Page 11 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                          Exhibit A Page 12 of 14




                                                                        1405 Greywall
Case 20-11595-amc   Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                          Exhibit A Page 13 of 14




  X




                                                                        1405 Greywall
Case 20-11595-amc    Doc 28-4 Filed 07/01/20 Entered 07/01/20 14:33:32       Desc
                           Exhibit A Page 14 of 14




 Asaf Zeeve Erlich

 Michal Monselise




 Orly Zeewy




                                                                         1405 Greywall
